Mr. Justice Wilkin delivered the opinion of the Court: The only question presented by this record is, did the township of Thornton, by its organization as one of the subdivisions of Cook county under township organization, and the additional powers conferred upon its board of auditors and commissioners of highways, become an “incorporated town, village or city,” within the meaning of section 5, article 11, chapter 24, of the revised statutes. The language of so much of that section as is pertinent to this inquiry is as follows: “Whenever any area of contiguous territory, not exceeding two miles square, shall have resident thereon a population of at least three hundred inhabitants, and which territory is not included within the limits of any incorporated town, village or city, the same may become incorporated as a village, under this act in the manner following.” Counsel for appellant admit that the town or township of Thornton, as first organized, would be no obstruction, under said section 5, to the organization of the village of Harvey. Their proposition is, “that after the passage of the said act of March 26, 1869, the town of Thornton became ‘an incorporated town, village or city,’ within the meaning of section 5, article 11, of the general Cities act of 1872.” No argument is adduced to show that said act had the effect to bring into existence a new or different corporation, but it is insisted that said township was, under the township organization of the county of Cook, an “incorporated town, in the literal and general and proper sense Of those terms, ” and the grant to it and its officers of the additional powers by the act of 1869 brought it within the meaning of the language of said section 5. This contention is irreconcilable with the admission that a town created under township organization is not an incorporated town,* village or city, within the meaning of that section. If a town so created is an “incorporated town,” in the literal and general and proper sense of these terms, then it is impossible to see why it is not an incorporated town within the meaning of said section 5. The unsoundness of the argument lies in the assumption that a town under township organization is in the proper sense, an incorporated town. When' Cook county adopted township organization, and the town of Thornton was organized, it became a “local subdivision of the State, created by the sovereign will, without the particular solicitation or consent or concurrent action of the people who inhabited it,” and the law terms it a quasi corporation only. (1 Dillon on Mun. Corp. sec. 22, et seq.; Town of Waltham v. Kemper, 55 Ill. 346; Martin v. The People, etc. 87 id. 524; Harris v. Schryock, 82 id. 119; Town, etc. v. The People ex rel. 102 id. 654.) It is an involuntary organization for governmental purposes. An incorporated town, within the meaning of the statute regulating the organization of cities and villages, is “a village or a small collection of residences which has be--some incorporated for the better regulation of their internal police, ” etc. (Martin et al. v. The People ex rel. supra.) All that was intended by the language, “and which territory is not included within the limits of any incorporated town, village nr city, ” was, that a village should not be allowed, in its organization, to encroach upon the territory of another municipal ■corporation. The contention that the additional powers conferred upon ■certain of its officers changed the character of the corporation is not tenable. That may have been a reason why the inhabitants of the territory organized into the village of Harvey should have voted against the organization, but the town was not changed into an incorporated town from a township. True, it was given certain powers which usually belong to incorporated towns, villages and cities; hut many of the powers conferred upon such municipal corporations by our statute are not given to those officers. Suppose the legislature should confer power upon the board of auditors of the various townships of the State to pass ordinances prohibiting gaming within their limits or selling intoxicating liquors without a license, would it be contended that thereafter no village or city could be organized within those townships ? If not, because only a limited police power would thus be given, what is the limit to which the legislature may confer such powers before the quasi corporation will become a municipal corporation proper? We entertain no doubt as to the correctness of the judgment below. It will be affirmed. Judgment affirmed.